PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Algburi							:
Application No.  16/172,502				:	ON PETITION
Filed: October 26, 2018					:
Attorney Docket No. ALGBURI.ISHTAR-LZ.001NP
Title of Invention: NON-INVASIVE IMAGING METHOD FOR EARLY DETECTION AND MAPPING THE SEVERITY OF DISEASES BY USING CEST MRI	


This is responsive to the “Notice of Abandonment-your office received my reply before the due date”, filed on May 31, 2022, that is being treated as a petition under 37 CFR 1.181 to withdraw the holding of abandonment.

The petition is DISMISSED.

Within the two months of the mailing date of this decision, applicant may file a renewed petition under 37 CFR 1.181(a) to withdraw the holding of abandonment. Extensions of time under 37 CFR 1.136(a) are not available.

It is noted that the instant petition is not signed in accordance with 37 CFR 1.4 and 37 CFR 1.33(b). The petition is required to be signed by either the inventor-applicant, or one of the other parties set forth in 37 CFR 1.33(b).1  Before the petition can be treated on its merits, petitioner is required to resubmit the petition signed by the applicant or another appropriate party pursuant to 37 CFR 1. 33.  The signature must either be a hand-written signature under 37 CFR 1.4(d)(1) or an S-signature that is in compliance with 37 CFR 1.4(d)(2)2. If the document is signed by a registered patent practitioner, the signature must comply with 37 CFR 1.4(d)(2)(ii). 
As a courtesy, the deficiencies of the instant petition are explained below.

The record reflects that a non-final Office action was mailed on November 12, 2021, allowing a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. No reply was received.  The application was held abandoned on February 15, 2022. A Notice of Abandonment was mailed May 18, 2022.

The instant petition was filed on May 31, 2022. Petitioner maintains that a timely and proper response was deposited with the Canadian postal service on January 24, 2022.

Section 711.03 of the Manual of Patent Examining Procedure (MPEP) provides guidance where, as in this case, petitioner maintains that a timely response to an Office action was mailed and provides, in pertinent part, that:

37 CFR 1.10(c) through 1.10(e) and 1.10(g) set forth procedures for petitioning the Director of the USPTO to accord a filing date to correspondence as of the date of deposit of the correspondence as "Express Mail." A petition to withdraw the holding of abandonment relying upon a timely reply placed in "Express Mail" must include an appropriate petition under 37 CFR 1.10(c), (d),  (e), or (g) (see MPEP § 513). When a paper is shown to have been mailed to the Office using the "Express Mail" procedures, the paper must be entered in PALM with the "Express Mail" date.
Similarly, applicants may establish that a reply was filed with a postcard receipt that properly identifies the reply and provides prima facie evidence that the reply was timely filed. See MPEP § 503. For example, if the application has been held abandoned for failure to file a reply to a first Office action, and applicant has a postcard receipt showing that an amendment was timely filed in response to the Office action, then the holding of abandonment should be withdrawn upon the filing of a petition to withdraw the holding of abandonment. When the reply is shown to have been timely filed based on a postcard receipt, the reply must be entered into PALM using the date of receipt of the reply as shown on the post card receipt. 
Where a certificate of mailing under 37 CFR 1.8, but not a postcard receipt, is relied upon in a petition to withdraw the holding of abandonment, see 37 CFR 1.8(b) and MPEP § 512. As stated in 37 CFR 1.8(b)(3) the statement that attests to the previous timely mailing or transmission of the correspondence must be on a personal knowledge basis, or to the satisfaction of the Director of the USPTO. If the statement attesting to the previous timely mailing is not made by the person who signed the Certificate of Mailing (i.e., there is no personal knowledge basis), then the statement attesting to the previous timely mailing should include evidence that supports the conclusion that the correspondence was actually mailed (e.g., copies of a mailing log establishing that correspondence was mailed for that application). When the correspondence is shown to have been timely filed based on a certificate of mailing, the correspondence is entered into PALM with the actual date of receipt (i.e., the date that the duplicate copy of the papers was filed with the statement under 37 CFR 1.8).
37 CFR 1.8(b) also permits applicant to notify the Office of a previous mailing or transmission of correspondence and submit a statement under 37 CFR 1.8(b)(3) accompanied by a duplicate copy of the correspondence when a reasonable amount of time (e.g., more than one month) has elapsed from the time of mailing or transmitting of the correspondence. Applicant does not have to wait until the application becomes abandoned before notifying the Office of the previous mailing or transmission of the correspondence. Applicant should check the private Patent Application Information Retrieval (PAIR) system for the status of the correspondence before notifying the Office. See MPEP § 512.
The above-cited section of the MPEP explains that in order for correspondence to receive a filing date as of the date of deposit with the United States Postal Service (USPS), first class mail the correspondence must either be mailed via USPS Express Mail, or the correspondence must contain a proper certificate of mailing  pursuant to 37 CFR 1.8.  Correspondence may also receive the date of the receipt with the USPTO if petitioner provides an itemized Office date-stamped postcard whereby the USPTO acknowledges receipt of the item mailed.  There is no evidence that petitioner used the procedures provided in 37 CFR 1.8 and 1.10, which, if properly utilized, would allow a filing to be accorded a filing date as of the date mailed or deposited, respectively, rather than the date the filing was received by the Office.  The certificate of mailing procedures under 37 CFR 1.8 allow for reliance upon the date of deposit with the USPS, first class mail rather than the date the paper was received by the Office provided the procedures set out in 37 CFR 1.8 are followed and the filing is not excepted under 37 CFR 1.8(2)(i).  The procedures under 37 CFR 1.10 allow correspondence deposited with the United States Postal Service Express Mail Service pursuant to 37 CFR 1.10, to rely upon the date-in shown on the Express Mail label rather than the date the filing was received by the Office.  Filings made by any other mail service, i.e., USPS certified mail, FEDEX, Priority Mail, United Parcel Service, DHL, etc. will not receive the benefit of 37 CFR 1.10 or 37 CFR 1.8.

The holding of abandonment will not be withdrawn because petitioner has not provided prima facie evidence that the response was deposited with the USPS Express Mail Service within the period for reply, and has not provided a certificate of mailing pursuant to 37 CFR 1.8, or an USPTO date-stamped postcard showing that the response received and lost by the USPTO.  It is noted that petitioner resides in a country other than United States and that petitioner would not be able to mail the response pursuant to 37 CFR 1.10 or make the required certification on a certificate of mailing under 37 CFR 1.8.  Petitioner, could have, however, enclosed a postcard with the response to the Notice, as per MPEP 503, which would have been stamped by the USPTO and returned to petitioner thereby acknowledging receipt of the response.  A response to an Office action may also be filed by facsimile and, provided that a certificate of transmission under 37 CFR 1.8, is affixed to the papers filed, applicant will receive the benefit of the date the noted in the certificate of transmission. It is further noted that papers may also be filed electronically via the USPTO EFS-Web filing system from which an Acknowledgement Receipt is generated upon filing of a paper which serves as prima facie evidence of receipt by the USPTO of the paper on the date imprinted thereon. The petition cannot be granted based on the evidence submitted because there the evidence filed does not establish that the response that applicant alleges was filed was either deposited with the United States Postal Service as per 37 CFR 1.10, or 37 CFR 1.8, or that the response was filed via EFS-WEB with an Electronic Acknowledgement Receipt generated, or transmitted via facsimile as per 37 CFR 1.8. The petition is dismissed accordingly.

Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (form enclosed).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee under 37 CFR 1.17(m) ($525.00 micro-entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.   

Further correspondence with respect to this matter should be addressed as follows:

			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Applicant is informed that the undersigned cannot return international calls. If applicant has authorized the use of email communications, applicant may direct inquiries regarding this decision to the undersigned at kenya.mclaughlin@uspto.gov.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Form PTO/SB/64
				


Cc:
Dr. Ishtar Faisal Algburi
3089 Tokala Trail
London, Ontario
Canada
N6G 0S7























    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.33(b) provides, in pertinent part:
        
        (b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
        		(1) A patent practitioner of record;
        		(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
        (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
        
        2 (d) (1) Handwritten signature. Each piece of correspondence, except as provided in paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent file, or other proceeding in the Office which requires a person’s signature, must:
         (i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or 
        (ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§ 1.6(d)), of an original. In the event that a copy of the original is filed, the original should be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original. 
        
        (2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in §  1.6(d), or via the Office electronic filing system as an attachment as provided in §  1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows. 
        
        (i) The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./); and 
        
        (ii) A patent practitioner (§  1.32(a)(1) ), signing pursuant to §§  1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature. 
        
        (iii) The signer’s name must be: (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
        
        (B) Reasonably specific enough so that the identity of the signer can be readily recognized.